DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1–8 and 16–19 are allowed. The following is Examiner’s statement of reasons for allowance:
Balschat1 is considered to be the nearest prior art. However, Balschat does not appear to teach nor fairly suggest the claimed extracorporeal blood treatment device of claim 1—in particular, the claimed control and arithmetic unit. Likewise, such features along with reasoning to combine with Balschat could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Rejoinder
Applicant has provided remarks suggesting that it seeks rejoinder of claims 9–15. (Remarks filed September 16, 2021, p. 10.) According to MPEP § 821.04, “[i]n order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined” (underlining added). Upon inspection, independent claim 9 does not appear to depend from or otherwise require all the limitations of any of claims 1–8. Thus, in accordance with MPEP § 821.04, claims 9–15 will not be rejoined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 US 2003/0136181 A1, published July 24, 2003 (“Balschat”).